Case 2:20-cr-00172-RMP   ECF No. 68   filed 05/10/21   PageID.176 Page 1 of 2


                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                May 10, 2021
                                                                     SEAN F. MCAVOY, CLERK
Case 2:20-cr-00172-RMP   ECF No. 68   filed 05/10/21   PageID.177 Page 2 of 2
